Supreme Count

OF

Nevapa

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

JAYLON TARRIQUE RANDOLPH, No. 84378
Appellant,
VS. et Fp
THE STATE OF NEVADA, = k = Ra
Respondent.

 

SEP 26 2022

Hk. BROWN
a ERAT. COU

 
     
 

ORDER DISMISSING APPEAL

This is an appeal from a judgment of conviction. Kighth
Judicial District Court, Clark County; Tara D. Clark Newberry, Judge.

Appellant’s counsel has filed a notice of voluntary withdrawal
of this appeal. Counsel advises this court that she has informed appellant
of the legal effects and consequences of voluntarily withdrawing this appeal,
including that appellant cannot hereafter seek to reinstate this appeal, and
that any issues that were or could have been brought in this appeal are
forever waived. Having been so informed, appellant consents to a voluntary

dismissal of this appeal. Cause appearing, this court

ORDERS this appeal DISMISSED.!

(ofth. J. Preker Way J.

Cadish Pickering J

 

[Because no remittitur will issue in this matter, see NRAP 42(b), the
one-year period for filing a postconviction habeas corpus petition under NRS
34.726(1) shall commence to run from the date of this order.

2 2-3006S

 

 

 
Supreme Court

OF
Nevapa

WO) PORTA saRiSaD

cc:

Hon. Tara D. Clark Newberry, District Judge
Monique A. McNeill

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk